        Case 1:99-cv-02496-PLF Document 6319 Filed 03/19/20 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
      Plaintiff,                    )  Civil Action No. 99-CV-2496 (PLF)
                                     )
                                     )
      v.                             )
                                     )
PHILIP MORRIS USA INC., et al.,      )
                                     )
      Defendants.                    )
                                     )
                                     )

               JOINT MOTION TO SUSPEND PREHEARING SCHEDULE

       On March 4, 2020, the Court granted Plaintiffs’ Unopposed Motion to Modify Schedule

in Advance of Point-of-Sale Evidentiary Hearing and issued an order establishing a revised

schedule for the parties to complete various required prehearing matters in anticipation of the

evidentiary hearing on the point-of-sale remedy currently scheduled to commence on September

14, 2020. See Order #93-Remand (Dkt. 6316; issued Feb. 20, 2020), as modified by Order #94-

Remand (Dkt. 6318; issued Mar. 4, 2020). Unfortunately, it has now become evident that the

massive disruption caused by the COVID-19 pandemic will make it impossible for all parties and

the retailer trade groups to comply with the prehearing schedule currently in place and will

therefore also require the evidentiary hearing to be postponed. Accordingly, the parties and

retailer trade groups jointly move that the Court (a) indefinitely suspend all of the prehearing

deadlines, as well as the hearing dates and deadlines for post-hearing submissions, set forth in

Order #93-Remand, as modified by #94-Remand ; and (b) provide that, upon the request of any

party which believes that circumstances have changed in such a way that the prehearing process

should continue, the parties shall meet and confer in an attempt to reach agreement on when the


#1075340v1
        Case 1:99-cv-02496-PLF Document 6319 Filed 03/19/20 Page 2 of 4



sequence and timing of events set forth in Order #93-Remand, as modified by Order #94-

Remand should resume and (if possible, jointly) propose a new schedule and dates for the

evidentiary hearing.

       A proposed form of order is attached.

March 19, 2020                                     Respectfully submitted,


                                                   GUSTAV W. EYLER, Director
                                                   ANDREW CLARK, Assistant Director
                                                   Consumer Protection Branch

                                                   ___/s/_____________________________
                                                   DANIEL K. CRANE-HIRSCH
                                                   Trial Attorney
                                                   Civil Division
                                                   United States Department of Justice
                                                   PO Box 386
                                                   Washington, DC 20044-0386
                                                   Telephone: 202-616-8242 (Crane-Hirsch)
                                                   Facsimile: 202-514-8742
                                                   daniel.crane-hirsch@usdoj.gov

                                                   Attorneys for Plaintiff United States of
                                                          America


                                                   ___/s/_____________________________
                                                   Scott P. Lewis (admitted pro hac vice)
                                                   slewis@andersonkreiger.com
                                                   Christina S. Marshall (Bar # MA0022)
                                                   cmarshall@andersonkreiger.com
                                                   ANDERSON & KREIGER LLP
                                                   50 Milk, 21st Floor
                                                   Boston, MA 02109
                                                   Telephone: 617-621-6500
                                                   Fax: 617-621-6660

                                                   Attorneys for the Public Health Plaintiff-
                                                          Intervenors




                                               2
Case 1:99-cv-02496-PLF Document 6319 Filed 03/19/20 Page 3 of 4



                                   ____/s/_____________
                                   Miguel A. Estrada (D.C. Bar No. 456289)
                                   Amir C. Tayrani (D.C. Bar No. 490994)
                                   GIBSON, DUNN & CRUTCHER LLP
                                   1050 Connecticut Avenue, N.W.
                                   Washington, D.C. 20036-5306
                                   Telephone: (202) 955-8257
                                   Fax: (202) 530-9016
                                   mestrada@gibsondunn.com
                                   atayrani@gibsondunn.com

                                   George C. Lombardi (pro hac vice pending)
                                   WINSTON & STRAWN LLP
                                   35 W. Wacker Drive
                                   Chicago, IL 60601
                                   Telephone: (312) 558-5969
                                   Fax: (312) 558-5700
                                   glombard@winston.com

                                   Attorneys for Defendants Altria Group, Inc.
                                   and Philip Morris USA Inc.

                                   ____/s/_____________
                                   Peter J. Biersteker (D.C. Bar No. 358108)
                                   Michael A. Carvin (D.C. Bar No. 366784)
                                   Jones Day
                                   51 Louisiana Avenue, N.W.
                                   Washington, D.C. 20001-2113
                                   Telephone: (202) 879-3939
                                   Fax: (202) 626-1700
                                   pbiersteker@jonesday.com
                                   macarvin@jonesday.com

                                   Jeffrey A. Mandell (D.C. Bar No. 999791)
                                   Stafford Rosenbaum LLP
                                   222 West Washington Avenue, Suite 900
                                   Madison, Wisconsin 53703
                                   Telephone: (608) 256-0226
                                   Fax: (608) 259-2600
                                   jmandell@staffordlaw.com

                                   Attorneys for Defendant R.J. Reynolds
                                   Tobacco Company (individually, as
                                   successor in interest to Brown & Williamson
                                   Tobacco Corporation, and as successor to
                                   Lorillard Tobacco Company)

                               3
Case 1:99-cv-02496-PLF Document 6319 Filed 03/19/20 Page 4 of 4




                                   ____/s/_____________
                                   Robert J. Brookhiser, Jr. (D.C. Bar No.
                                   202168)
                                   Elizabeth B. McCallum (D.C. Bar No.
                                   451361)
                                   BAKER & HOSTETLER LLP
                                   1050 Connecticut Avenue, N.W.
                                   Washington, D.C. 20036-5304
                                   Telephone: (202) 861-1500
                                   Fax: (202) 861-1783

                                   Attorneys for Post-Judgment Parties
                                   Regarding Remedies ITG Brands, LLC,
                                   Commonwealth Brands, Inc. and
                                   Commonwealth-Altadis, Inc.


                                   ____/s/_____________
                                   Michael J. Baratz (D.C. Bar No. 480607)
                                   Douglas S. Kantor (D.C. Bar No. 455895)
                                   Steptoe & Johnson LLP
                                   1330 Connecticut Avenue, N.W.
                                   Washington, DC 20036-1795
                                   (202) 429-3000

                                   Attorneys for NACS

                                   ____/s/_____________
                                   Thomas A. Briant
                                   (Minnesota Bar No. 157764)
                                   Thomas A. Briant, P.A.
                                   17595 Kenwood Trail
                                   Minneapolis, MN 55044
                                   952-974-0075

                                   Attorney for National Association of
                                   Tobacco Outlets, Inc.




                               4
